DETAILED ACTION
This communication is a Non-Final Rejection Office Action in response to the 1/4/2022 filling of Application 17/586,684.  Claims 1-20 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the instant case Claims 1-9 are directed toward a method for entity risk.  Claims 10-18 are directed toward a system for identifying entity risk.  Claims 19-20 are directed toward a computer program product for identifying entity risk.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the abstract idea of detecting and mitigating risk which is abstract as it is drawn to a method of organizing human activity including fundamental economic practices.  Further, the claims elements are considered abstract ideas because they are directed to a mental process as they are comparable to “observations”. 

If a claim limitation, under its broadest reasonable interpretation, covers mitigating risk and analogous to observations, then it falls within the “method of organizing human activity” and mental process, respectively, grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The mere recitation of a generic computer does not take the claim out of the organizing human activity grouping and mental process.   The limitations that recite abstract ideas include:

receiving a trigger associated with an entity, wherein the trigger is associated with one or more of a request to perform an electronic transfer by the entity, an indication that the entity is on a known suspicious list, and a request to access information relating to the entity;
 gathering, in response to the trigger, first analysis data, the first analysis data comprising data relating to payments and the first datastore is associated with a payment screening system; 
gathering, in response to the trigger, second analysis data, the second analysis data comprising results of criminal activity from an investigation of intermediate and final institutions, or data of biographic and location information associated with the entity; 
modeling, based on the first analysis data and the second analysis data, a profile associated with the entity, the profile including one or more attributes that provide information of assets and liabilities in accounts associated with the entity, countries of transactions, institutional codes of the transactions, originators and beneficiaries of the transactions, or a corporate structure of a second entity associated with the entity; 

Under its broadest reasonable interpretation, these recitations are directed toward a method of organizing human activity as they are directed to detecting risks with transaction which is a fundamental economic practice.  The steps that are directed to receiving a trigger, gathering first analysis data;  gathering second analysis data; and modelling a profile are all directed to the fundamental economic practice of detecting risk associated with transactions.
Further, the limitations that are directed to modeling a profile associated with an entity are all observations or analyses that can be performed mentally.

Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, the Claim 1 recites the following additional elements:
A method being implemented by a computing system including one or more physical processors and a storage media storing machine-readable instructions, the method comprising: 
Gathering data from a first datastore; 
Gathering data from a second datastore; 
rendering, based on the profile, using one or more visualization tools, a first tab that, upon selected, displays information of the accounts associated with the entity above information of the entity, wherein: the information of the accounts includes a first column identifying one or more debits and one or more credits across the accounts and a second column identifying a risk associated with the accounts, the risk being dynamically updated; and 
the information of the entity includes a third column identifying sales associated with the entity and a fourth column identifying a risk associated with a related entity to the entity, the fourth column being positioned below the second column and the third column being positioned below the first column.

The additional elements of the system and software are recited at a high-level of generality (i.e., as a generic system comprising computing system, processors, memories, and user-interface which is operable to be used for managing customer risk) such that is amounts no more than mere instructions to apply the exception using a generic computer component.
Further, the steps that are directed to generic data gathering are considered insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).
Further, the steps that are directed to rendering visualization tools are considered displaying the output of an analysis.  The particular analysis to identify risks associated with individual has been identified as abstract.  The output of the tabular display that provides a visual representation of the risk is a mere output of the analysis.  MPEP 2106.05(g) states that displaying the output of an analysis is insignificant extra-solution activity.  
Accordingly, the combination of the generic computer elements and the extra solution display do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In step 2B, the examiner must determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).  In the instant case, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the Examiner takes official notice that rendering the result of an analysis on a display in the recited manner is well understood routine and conventional. For example, displaying data in a tabular format with columns situated above and below other columns is well-known and conventional.
When considered individually the system and software, claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. The invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
These passages, as well as others, make it clear that the invention refers to the use of generic computer elements that simply store set of instructions and these generic components are merely invoked as a tool to perform the abstract idea. As such, this is "merely applying" the recited exception in a generic computer environment and amounts to mere instructions to apply the limitation onto a generic computer. Thus nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.
The limitations of claims 2-9 are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity, and mental processes. Similarly, these steps are also merely applying the abstract idea to a computer so the prong 2 and step 2b analysis would remain substantially similar to the independent claims.
Dependent claims 2-9 not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements.  Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.
While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Similarly, these steps are also merely applying the abstract idea to a computer so the prong 2 and step 2B analysis would remain substantially similar to the independent claims.
The analysis above applies to all statutory categories of invention.  The presentment of claim 1 otherwise styled as a computer program product or system, for example, would be subject to the same analysis.  As such, claims 10-20 are also rejected.
Pertinent Art not relied upon in a rejection
Enzaldo - US 20130132275 A1 - In another embodiment, a method for refining rules for a rules engine for use in assessing risk of improper activity associated with money transfer transactions comprises storing data for completed money transfer transactions in a data base, including data for at least one risk factor, using the stored data to develop a risk model for money transfer transactions by using the data to assign a risk score to the at least one risk factor for the completed money transfer transactions, assigning, as new money transfer transactions are completed, an updated risk score to the risk factor based on the data for the risk factor for both the past money transfer transactions and the new money transfer transactions, and using the updated risk score to refine at least one rule in the rules engine.
Hammond-US 20160321661 A1 - In some embodiments, a “negative file,” such as a listing of customers 110 who are known to have been involved with past fraudulent returns or past criminal activity, may be maintained and used to make return authorization determinations. In some embodiments, one or more “positive files” may be kept that list customers who may be accorded special treatment by the return authorization service. For example, one or more positive files may be maintained to list customers known to be profitable to the client and/or customers in the fashion industry, or other categories of customers, who may be accorded special return privileges. Such positive files may be used to make risk assessments or other determinations.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683